Pee Curiam.
From the judgment entered pursuant to the foregoing memorandum the plaintiff appeals. The only question presented to the court below was one of statutory construction, and in our opinion the statute was rightly construed by Mr. Justice Bergen with reference to the facts pleaded, and the judgment of the court below will be affirmed, for the reasons stated by him in his memorandum.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Minturn, Kalisch, Black, Bogekt, Vredenburgh, Heppenheimer, Williams, JJ. 13.
For reversal — Hone.